Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on December 08, 2020. Claims 1-23, 26, 29 are pending.  Claims 24, 25, 27 and 28 are withdrawn.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-19, 22-23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth, IV et al. US2013/0335243 (“Smyth”) in view of Price US2003/0193411 (“Price”) further in view of Firra US2007/0008188 (Firra).

Regarding Claims 1, 2, 26, 29. Smyth discloses a method of improving the energy state awareness of pilots of an aircraft during the climb, cruise and descent phases of flight (abstract, stall alert is a type of energy state alert; paragraph 77, for use by a pilot) comprising: 
a) determining the airspeed of the aircraft (para. 69); 
b) determining a recommended minimum safe airspeed (see figure 2, calculating alert for airspeed, therefore determining safe airspeed and comparing to the current airspeed) that is appropriate to the aircraft's weight (weight of aircraft, 302, part of number of factors 208, paragraph 65, sent to stall management system 216, see figures 2-3, which determine the conditions for an alert), flap position (paragraph 67, flap position 315) and normal load factor nz (paragraph 65, 310); 
c) determining the degree to which the airspeed has deviated above or below the recommended minimum safe airspeed (from the threshold generator, 224, paragraph 58; alert speed, 246; paragraph 59, a set of thresholds; paragraph 48, one or more thresholds); 
d) graphically displaying readily visually distinguishable indications (paragraph 61, a visual alert) that: 
iv) the airspeed of the aircraft is higher than the stall airspeed but is below the recommended minimum safe airspeed by an increment that is greater than a pre-determined increment (paragraph 138, alert for below the threshold and just above the stalling speed, see also paragraph 7); 
v) the airspeed of the aircraft is equal to or lower than the airspeed that corresponds to the stall airspeed (paragraph 137, generates the alert when at least one of the thresholds in the set of thresholds is crossed, paragraph 33, stall speed as the threshold, the alert speed identified using a fixed alert lift coefficient may be lower than the stall speed of the aircraft).

Smyth is silent regarding displaying in a location not obscuring a pilot's vision, yet visibly perceivable through a pilot's peripheral vision, readily visually distinguishable indications that ii) the 
In the same field of endeavor, Price teaches an airspeed indicator for a pilot (abstract, paragraph 26) comprising displaying in a location not obscuring a pilot's vision, yet visibly perceivable through a pilot's peripheral vision (see figure 1, paragraph 24, heads up flight display for a pilot, the speed indicator at 13, also part of 19, off to the side, therefore not obscuring a pilot's vision and perceivable through the pilot's peripheral vision; paragraphs 26, 27, 48-50), readily visually distinguishable indications that ii) a threshold of the aircraft is higher than the recommended minimum safe threshold by an increment that is less than a pre-determined increment (A2) (at indicator 19, speed part of the AOA, see figure 1, paragraph 27, white); iii) the threshold of the aircraft is lower than the recommended minimum safe airspeed by an increment that is greater than a pre-determined increment (A2) but less than a pre-determined increment (A3) (paragraph 27, yellow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smyth with the teaching of Price in order to relieve the pilot from the demands of continuously monitoring, comparing, and making mental calculations (Price, paragraph 10), and to combine modified Smyth with he approach and landing phases of flight and from a go-around from an aborted landing, the airspeed of the aircraft is higher than the recommended approach airspeed by an increment that is more than a pre-determined increment (A4); ii) the airspeed of the aircraft is lower than the maximum allowable deviation above the recommended approach airspeed (A4), but higher than the maximum allowable deviation below the recommended approach airspeed (A5); iii) the airspeed of the aircraft is lower than the maximum allowable deviation below the reference approach airspeed (A5) by an increment that is greater than a pre-determined increment (A6) but is higher than a pre-determined increment (A7) above the stall airspeed, in order to use the above method 
Smyth also does not explicitly teaches graphically displaying in a location perceivable through a pilot’s peripheral field of view without requiring the pilot to divert the pilot’s line-of-sight or to alter the pilot’s head or eye position. 
Firra teaches another aircraft display system and method. Specifically a graphically displaying in a location perceivable through a pilot’s peripheral field of view without requiring the pilot to divert the pilot’s line-of-sight or to alter the pilot’s head or eye position (Fig. 2, para. 67, e.g. providing two standby display/controllers 111 and 112, arranged as shown in FIG. 2 and configuring each to default to the standby mode in the event of an emergency, the arrangement of the cockpit instrumentation 100 as shown in FIG. 2 avoids the parallax condition for either the pilot and copilot during an emergency, significantly reducing pilot workload and increasing the safety of the backup display system of the aircraft.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Smyth with the teaching of Firra to improve the safety and efficiency of the pilot in emergency conditions.

Regarding Claims 3, 7-11. Smyth discloses a flashing indication colored light (paragraph 81) but fails to explicitly disclose only one of i) through v) being graphically displayed at any one time (claim 3); the indication of i) is or includes an illumination that is the color blue (claim 7); the indication of ii) is or includes an illumination that is the color green (claim 8); the indication of iii) is or includes an illumination that is the color yellow (claim 9); the indication of iv) is or includes an illumination that is a flashing color yellow, (claim 10); the indication of v) is or includes an illumination that is the color red (claim 11). 
Price teaches only one of the indications being graphically displayed at any one time (see figure 2, paragraph 27, only one indication for the AOA); indication colors (paragraph 27), green, yellow and red indication colors (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smyth with the teaching of Price for the purpose of improving the concentration of the pilot, and to combine the color blue as matter of design choice in order to improve the aesthetics of the device.



Regarding Claim 5. Smyth discloses the method of claim 1 wherein the airspeeds are indicated airspeeds (paragraph 69).

Regarding Claim 6. Smyth modified discloses the method of claim 1 wherein the indication of i) is or includes the absence of illumination (paragraph 60, the thresholds and comparisons and generated continuously through the flight; abstract, an alert is generated if the speed falls below the threshold, therefore an absence of illumination, see figure 2).

Regarding Claim 12. Smyth discloses the method of claim 1 wherein the indication of i) through v) includes aural advisory information (paragraph 81, audio alerts).
	
Regarding Claim 13. Smyth discloses the method of claim 1 wherein the airspeed of the aircraft is taken from an aircraft data bus (paragraphs 158, 160 see figures 13, 14; paragraphs 29-30).

Regarding Claim 14. Smyth discloses the method of claim 1 wherein the stall airspeed is taken from the aircraft data bus, or determined by a table lookup (data from bus, paragraphs 158, 160 see figures 13, 14; paragraphs 29-30) based at least on aircraft weight, flap position and normal load factor nz (weight of aircraft, 302, part of number of factors 208, paragraph 65, sent to stall management system 216, see figures 2-3, which determine the conditions for an alert), flap position (paragraph 67, flap position 315) and normal load factor nz (paragraph 65, 310) and aircraft weight, flap setting and normal load factor nz taken from aircraft data bus (data from bus, paragraphs 158, 160 see figures 13, 14; paragraphs 29-30).
Smyth fails to explicitly disclose using data supplied by the aircraft manufacture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smyth with the teaching of using data supplied by the aircraft manufacturer, since it was known at the time to use manufacturer supplied data for the beginning weight of the aircraft, in order to calculate of more accurate weight in-flight (Smyth, paragraph 65).

Regarding Claim 15. Smyth modified discloses the method of claim 1 wherein the recommended minimum safe airspeed is calculated as a predetermined factor times the stall airspeed (paragraph 7).

Regarding Claim 16. Smyth discloses the method of claim 2 wherein data is taken from the aircraft data bus (paragraph 158).
Smyth fails to explicitly disclose the reference approach airspeed is taken from the aircraft data bus or calculated as a predetermined factor times the stall airspeed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smyth with the teaching of the reference approach airspeed is taken from the aircraft data bus or calculated as a predetermined factor times the stall airspeed, in order to use the above method of approach airspeed, in order to relieve the pilot from the demands of continuously monitoring, comparing, and making mental calculations (Price, paragraph 10).

Regarding Claims 17-19. Smyth fails to explicitly disclose wherein the maximum allowable deviation above the recommended approach airspeed (A4) is a predetermined airspeed increment recommended by the aircraft manufacturer or aircraft operator (claim 17); the maximum allowable deviation below the recommended approach airspeed (A5) is a predetermined airspeed increment recommended by the aircraft manufacturer or aircraft operator (claim 18); the excessive deviation increments below the recommended approach airspeed (A6) or above the stall airspeed (A7) are predetermined (claim 19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modified Smyth with the teaching of the maximum allowable deviation above the recommended approach airspeed (A4) is a predetermined airspeed increment recommended by the aircraft manufacturer or aircraft operator, the maximum allowable deviation below the recommended approach airspeed (A5) is a predetermined airspeed increment recommended by the aircraft manufacturer or aircraft operator, the excessive deviation increments below the recommended approach airspeed (A6) or above the stall airspeed (A7) are predetermined, in order to more accurately determine the current conditions of the flight, as it was known at the time to use predetermined airspeeds depending on the particular aircraft in use for the flight, as a matter of design choice.



Regarding Claim 23. Smyth modified discloses the method of claim 2 wherein at least one of: a) the maximum allowable deviation above the recommended approach airspeed; b) the maximum allowable deviation below the recommended approach airspeed; or c) the recommended minimum increment above the stall airspeed; is varied responsive to dynamic effects such as the rate of change of airspeed (see figure 2, thresholds are calculated using environmental data, which is a dynamic effect, therefore the thresholds calculated are varied; paragraphs 137-138, alert when below a threshold speed, minimum increment above stall airspeed).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Price and Firra further in view of Baker et al. USPN: 4,021,009 (“Baker”).

Regarding Claims 20-21. Smyth fails to explicitly disclose wherein the method is automatically activated when the aircraft ascends through and above a specific altitude (claim 20); the method is automatically activated when the aircraft descends through and below a specific altitude (claim 21).
In the same field of endeavor, Baker teaches an aircraft navigation system (abstract) wherein a method is automatically activated hen the aircraft ascends through and above a specific altitude, when the aircraft descends through and below a specific altitude (abstract, an alert device is included to provide a warning to the pilot when the aircraft flight path angle is less than the straight line flight path angle to the waypoint for “at-or-above" waypoints or when the flight path angle of the aircraft is greater than the straight line flight path angle to the waypoint for waypoints with an "at-or-below" altitude requirement; therefore the altitude determines the alerts, a method).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669